IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


ERNEST WOODALL,                              : No. 54 WM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
COMMON PLEAS COURT,                          :
PENNSYLVANIA SUPERIOR COURT,                 :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of October, 2019, the Application for Leave to File

Original Process is GRANTED. The “Original Process”, treated as a Petition for Writ of

Mandamus, and the Application for Leave to File a Response are DENIED.